DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the term “said gear unit” is indefinite because it is unclear whether this term is the same element as, distinct from, or a portion of the previously recited “said gear drive system” and/or “one or more gears.”  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 35, the subject matter of “said release arrangement includes a pull tab positioned on an outer surface of said motor housing and a cable connected between said pull tab and said gear unit” fails to further limit independent claim 34 because claim 34 previously recites “said release arrangement including a pull tab positioned on an outer surface of said motor housing and a cable connected between said pull tab and said gear drive system.”    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 24-29 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (US 2016/0025199) in view of Shchokin et al. (US 2016/0144694).
Regarding claim 24, Boone discloses a strut system (see Abstract, FIGS. 1-10) comprising: a top sleeve (320), a bottom sleeve (220) having an internal chamber and arranged for sliding displacement relative to said top sleeve (see ¶ 0022), said top and bottom sleeves slidably engaged with one another (see FIGS. 4A, 4B) and a bottom rod (610) positioned at least partially in said internal chamber of said bottom sleeve (see FIG. 2B); a drive system (400, 500), said drive system including a motor (420), a motor housing (410), a gear drive system (500), and a drive motor release (524, 525, 710, 712), said gear drive system interconnecting said motor to said bottom rod to enable said motor to cause rotation of said bottom rod (see ¶ 0024), said gear drive system including one or more gears selected from the group consisting of a motor gear (422) connected to said motor, an intermediate gear (522, 524), and a rod gear (526) connected to said bottom rod (see FIG. 9B), said drive motor release including a release arrangement to be used by a user to terminate said motor from driving rotation of said bottom rod when said release arrangement is used by the user (see ¶ 0029), said release arrangement configured to cause one or more gears of said gear drive system to be repositioned from its engagement position when said release arrangement is used by said user (see FIG. 9B, ¶ 0029); wherein rotation of said bottom rod in a first direction causes said top rod to move in a direction that causes said top sleeve to move to an extended position (see FIG. 4A, ¶ 0024), and wherein rotation of said bottom rod in a direction opposite said first direction causes said top rod to move in a direction that causes said top sleeve to move to a retracted position (see FIG. 4B, ¶ 0024).
Boone does not disclose a top rod positioned at least partially in said internal chamber of said top sleeve, said top rod including an internal cavity and a bottom rod connector; a bottom rod positioned at least partially in said internal chamber of said bottom sleeve, a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity 
Shchokin teaches a strut system (see Abstract, FIGS. 4, 5) comprising a top sleeve (78) having an internal chamber (82) (see FIG. 4), a bottom sleeve (32’) having an internal chamber (34’) and arranged for sliding displacement relative to said top sleeve, said top and bottom sleeves slidably engaged with one another (see ¶ 0068); a top rod (80) positioned at least partially in said internal chamber of said top sleeve (see FIG. 4), said top rod including an internal cavity (86) and a bottom rod connector (58’); a bottom rod (40’) positioned at least partially in said internal chamber of said bottom sleeve (see FIG. 4), a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between extended and retracted positions (see FIGS. 4, 5; ¶ 0068); a spring arrangement (68’) positioned at least partially in said internal chamber of said bottom sleeve and/or said internal chamber of said top sleeve (see FIG. 4).
It would have been obvious to replace the top sleeve, bottom sleeve and bottom rod of Boone with the top sleeve, bottom sleeve, top rod, bottom rod and spring arrangement of Shchokin to assist in lifting a mechanical part during both powered and unpowered operation of the motor/gear assembly, and to reduce starting resistance and wear for the motor (see e.g. Shchokin, ¶ 0062).  
Regarding claim 25, Shchokin teaches that a longitudinal length of said bottom rod (40’) is different from a longitudinal length of said internal chamber of said bottom sleeve (32’) (see FIG. 4).  
Regarding claim 26, Boone discloses a longitudinal axis of said motor is parallel to a longitudinal axis of said bottom rod (see FIG. 2B).  
Regarding claim 27, Shchokin teaches an anti-rotation arrangement (20’) on said top sleeve to prevent rotation of said top sleeve relative to said bottom sleeve when said top sleeve moves between see e.g. ¶ 0094, “strut 200 is prohibited from rotating due to its connection with the vehicle body and lift gate”).  
Regarding claim 28, Shchokin teaches that said strut system remains operable via said spring arrangement after said user activates said release arrangement (see e.g. ¶ 0062).  
Regarding claim 29, Shchokin teaches that said spring arrangement includes a) one or more mechanical springs (see FIG. 4).  
Regarding claim 44, Boone discloses a method of disengaging a drive of a strut (see Abstract, ¶ 0029) including the steps of: -providing a strut system (100), said strut system comprising: a top sleeve (320) having an internal chamber; a bottom sleeve (220) having an internal chamber and arranged for sliding displacement relative to said top sleeve (see ¶ 0022), said top and bottom sleeves slidably engaged with one another (see FIGS. 4A, 4B); Page 8 of 11a bottom rod (610) positioned at least partially in and connected to said internal chamber of said bottom sleeve (see FIG. 2B); and a drive system (400, 500), said drive system including a motor (420), a motor housing (410), a gear drive system (500), and a drive motor release (524, 525, 710, 712), said gear drive system interconnecting said motor to said bottom rod to enable said motor to cause rotation of said bottom rod (see ¶ 0024), said gear drive system including one or more gears selected from the group consisting of a motor gear (422) connected to said motor, an intermediate gear (522, 524), and a rod gear (526) connected to said bottom rod (see FIG. 9B), said drive motor release including a release arrangement to be used by a user to terminate said motor from driving rotation of said bottom rod when said release arrangement is used by the user (see ¶ 0029), said release arrangement configured to cause one or more gears of said gear drive system to be repositioned from its engagement position when said release arrangement is used by said user (see FIG. 9B, ¶ 0029); wherein rotation of said bottom rod in a first direction causes said top rod to move in a direction that causes said top sleeve to move to an extended position (see FIG. 4A, ¶ 0024), and wherein rotation of said bottom rod in a direction opposite said first direction causes said top rod to move in a see FIG. 4B, ¶ 0024) and, terminating said motor from driving rotation of said bottom rod by use of said release arrangement (see ¶ 0029).  
Boone does not disclose providing a top rod positioned at least partially in said internal chamber of said top sleeve, said top rod including an internal cavity and a bottom rod connector; a bottom rod positioned at least partially in said internal chamber of said bottom sleeve, a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between 
Shchokin teaches a strut system (see Abstract, FIGS. 4, 5) comprising a top sleeve (78) having an internal chamber (82) (see FIG. 4), a bottom sleeve (32’) having an internal chamber (34’) and arranged for sliding displacement relative to said top sleeve, said top and bottom sleeves slidably engaged with one another (see ¶ 0068); a top rod (80) positioned at least partially in said internal chamber of said top sleeve (see FIG. 4), said top rod including an internal cavity (86) and a bottom rod connector (58’); a bottom rod (40’) positioned at least partially in said internal chamber of said bottom sleeve (see FIG. 4), a top portion of said bottom rod extending into said internal cavity of said top rod and configured to move within said internal cavity when said top sleeve moves between extended and retracted positions (see FIGS. 4, 5; ¶ 0068); a spring arrangement (68’) positioned at least partially in said internal chamber of said bottom sleeve and/or said internal chamber of said top sleeve (see FIG. 4).
It would have been obvious to replace the top sleeve, bottom sleeve and bottom rod of Boone with the top sleeve, bottom sleeve, top rod, bottom rod and spring arrangement of Shchokin to assist in lifting a mechanical part during both powered and unpowered operation of the motor/gear assembly, and to reduce starting resistance and wear for the motor (see e.g. Shchokin, ¶ 0062).  
see e.g. ¶ 0062).  
Regarding claim 46, Shchokin discloses that said spring arrangement includes a) one or more mechanical springs (see FIG. 4).  
Regarding claim 47, Shchokin discloses that said spring arrangement includes a) one or more mechanical springs (see FIG. 4).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,935,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because, while narrower in scope, claims 1-25 of U.S. Patent No. 10,935,096 anticipate all of the elements recited in claims 24-47 of the present application.
Allowable Subject Matter
Claims 30-43 would be allowable if the double patenting rejection is overcome by amending the claims or filing a terminal disclaimer.
Regarding independent claims 30 and 34, the prior art of record does not disclose a strut as claimed comprising a drive system, said drive system including a motor, a motor housing, a gear drive system, and a drive motor release, said gear drive system interconnecting said motor to said bottom rod to enable said motor to cause rotation of said bottom rod, said gear drive system including one or more gears selected from the group consisting of a motor gear connected to said motor, an intermediate gear, and a rod gear connected to said bottom rod, said drive motor release including a release arrangement to be used by a user to terminate said motor from driving rotation of said bottom rod when said release 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

September 9, 2021